MAUCK, J.
Earle W. Wallick, trustee for the members of a partnership of which he was one, brought his action in the Municipal Court against the Laboratories Company for services rendered. In the progress of the case the trial court permitted an amendment to be made by adding the members of the partnership as parties plaintiff. This was objected to by the defendant below on the ground that Wallick, the trustee, had no interest in the subject matter of the action, and that there was, therefore, no case to be amended, and that the substitution *671of other plaintiffs for him was unauthorized by law. The contention of the defendant was overruled in the Municipal Court, and that forms the principal ground upon which reversal is sought in this court.
Plaintiff in Error has cited us to page ninety-nine of Bates Pleading and Practice, but the citation is not in point. That portion of the author’s text relates to joinder of defendants. The pertinent provisions in the book referred to will be found op page 135 and following, and on that authority and L. S. and M. S. Ry Co. vs. City of Elyria, 69 Oh St 414 and Van Camp vs. McCully, 89 Oh St 1, the contention of the plaintiff in error is denied.
The conclusion is reached thát the Municipal Court was acting within its powers in permitting the amendment to be made.'
The judgment was sustained by sufficient evidence. There are no other questions in the case to justify a discussion.
Judgment affirmed.
Justice and Crow, JJ., concur.